Citation Nr: 0105802	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Howell, Counsel



INTRODUCTION

The veteran served on active duty service from October 1966 
to October 1969 and from November 1976 to August 1978, 
including a period of service in the Republic of Vietnam 
during the Vietnam Era.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been submitted for entitlement to service 
connection for a skin disorder secondary to Agent Orange 
exposure.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure by decisions 
dated in January 1989, and April 1994.  The veteran was 
notified and did not timely appeal.  The RO's April 1994 
decision represents the last final disallowance of 
entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure on any basis.

2.  The evidence submitted subsequent to the RO's April 1994 
decision, including the veteran's written statements, 
outpatient treatment records, and private medical records, in 
an attempt to reopen the veteran's claim for service 
connection is, for the most part, new but is not by itself, 
or in connection with other evidence previously assembled, so 
significant that that it must be considered to fairly decide 
the merits of the veteran's claim. 


CONCLUSION OF LAW

The evidence submitted subsequent to the April 1994 RO 
decision denying entitlement to service connection for a skin 
disorder secondary to Agent Orange exposure is not new and 
material; therefore, the veteran's claim has not been 
reopened and the April 1994 decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened.  
See Elkins v. West, 12 Vet. App. 209 (1999).

In addition, while the veteran is entitled to a presumption 
of exposure to an herbicide agent (Agent Orange) while 
serving in Vietnam, if he has one of the diseases listed at 
38 C.F.R. § 3.309(e) (2000), see 38 C.F.R. § 3.307(a)(6)(iii) 
(2000), the list of diseases which can be compensated for 
Agent Orange exposure is limited to chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda, and soft-tissue sarcomas, among others.  38 
C.F.R. § 3.309(e).  The Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  The veteran has not been diagnosed with one of 
the diseases listed at 38 C.F.R. § 3.309(e).

The RO initially denied the veteran's claim for tinea cruris 
in June 1986.  Thereafter, the RO denied claims for a skin 
rash in the groin secondary to Agent Orange exposure by 
rating decision dated in January 1989, and denied a claim for 
cysts of the neck secondary to Agent Orange exposure by 
rating decision dated in April 1994.  In 1999, the veteran 
applied to reopen the claim of entitlement to service 
connection for a skin disorder secondary to Agent Orange 
exposure, which was denied by rating decision dated in August 
1999.  In support of his claim, he submitted private medical 
records, VA outpatient treatment records, and written 
statements.  This appeal is before the Board from the 
veteran's unsuccessful attempt to reopen his claim for 
entitlement to service connection for a skin disorder based 
on this additional evidence.

After a review of the file, the Board finds that the 
veteran's claim must fail.  In support of his claim, the 
veteran submitted medical evidence of treatment for skin 
disorders variously diagnosed as a sebaceous cyst of the left 
posterior scalp, a benign verrucoid nevus lesion on the back 
of the head, a hypertrophic scar on the nap of the neck, and 
an epidural inclusion cyst on the back of the neck.  There is 
no current evidence of treatment for a groin rash.  Based on 
the above treatment records, the Board finds that there is no 
post service clinical evidence of a skin disorder consistent 
with Agent Orange exposure.  The currently diagnosed skin 
disorders are not shown to be diseases which warrant service 
connection on a presumptive basis for exposure to Agent 
Orange.  38 C.F.R. § 3.309 (2000).  Because the veteran's 
currently-diagnosed skin disorders are not included on the 
list of diseases entitled to a presumption based on Agent 
Orange exposure, and because the additional evidence does not 
relate any current skin disorder with exposure to Agent 
Orange or provide "a more complete picture of the 
circumstances surrounding the origin of" any current skin 
disorder, the Board finds that the medial evidence showing 
treatment for the variously-diagnosed skin disorders are not 
sufficiently significant to the issue of service connection 
on the basis of Agent Orange exposure that they must be 
considered in order to fairly decide the merits of the claim.  
Hodge, at 1363.

Finally, the Board has also considered the various written 
statements submitted by the veteran.  Although his statements 
are deemed truthful and probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As none of the evidence discussed 
above is both new and material, the claim for entitlement to 
service connection for a skin disorder secondary to Agent 
Orange exposure is not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000). 


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a skin 
disorder secondary to Agent Orange is not reopened and the 
appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeal

 

